Exhibit 10.1




STOCK OPTION AGREEMENT


(Non-Qualified Stock Option)




Name of Employee:
«Name»
 
 
Date of Grant:
 
 
 
Number of Shares:
«No. of Shares»
 
 
Exercise Price Per Share:
 





THIS STOCK OPTION AGREEMENT (this “Agreement”) is made effective after the close
of business on the [__] day of [___], [___] (the “Effective Date”), between
Christopher & Banks Corporation, a Delaware corporation (the “Company”), and the
above-named individual, an employee of the Company or one of its subsidiaries
(“Employee”).


1.    Grant of Option. Pursuant to the Christopher & Banks Corporation 2014
Stock Incentive Plan (the “Plan”), the Company hereby grants to Employee,
effective as of the date of grant listed above and subject to the terms and
conditions of the Plan and this Agreement, a non-qualified option to purchase
from the Company an aggregate of «No. of Shares» shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”), at the purchase price of
[___] per share, such option to be exercisable as hereinafter provided (this
“Option”). To accept the Agreement, Employee must sign and return this Agreement
to the Company’s Legal Department within thirty (30) days of the Effective Date.


2.    Expiration Date. This Option shall expire on the 10 year anniversary of
the Effective Date (the “Expiration Date”) or earlier as provided in Section 9.


3.    Vesting of Option.


(i)    Vesting Schedule. The Option shall vest and become exercisable per the
following schedule, provided that Employee has been continuously employed by the
Company’s Group through the vesting date.


Number of Shares to
Which Option
First Becomes Exercisable
Cumulative Number


Date on Which
Becomes Exercisable
 
 
 
 
 
 
 
 
 





1



--------------------------------------------------------------------------------



(ii)    Change-in-Control. Notwithstanding the vesting schedule in Section 3(i),
in connection with a Change-in-Control, this Option, to the extent it shall not
otherwise have become vested and exercisable, shall automatically become fully
and immediately vested and exercisable upon the consummation of the
Change-in-Control (or immediately prior to the consummation of such
Change-in-Control, provided that the consummation subsequently occurs).


(iii)    Death or Disability. Notwithstanding the vesting schedule in Section
3(i), in the event the Employee’s employment is terminated by reason of death or
Disability, this Option, to the extent it shall not otherwise have become vested
and exercisable, shall automatically become fully and immediately vested and
exercisable.


(iv)    Cause. The Option granted pursuant to this Agreement shall terminate
immediately upon the termination of Employee’s employment by the Company or any
subsidiary for Cause.


(v)    Other Termination of Employment. In the event Employee’s employment is
terminated for any other reason, including Retirement, and the Option has not
vested in full as of such date, the Committee may, in its sole discretion,
approve the full and immediate vesting of this Option, such vesting to be
effective on the date of such approval or Employee’s termination date, if later.


4.    Exercise of Option. This Option, to the extent it has vested, may be
partially or fully exercised from time to time but shall not be exercisable for
a fractional share of Common Stock. This Option may not be exercised after the
Expiration Date, and is subject to the limitations on exercise set forth in
Section 9. Any exercise of this Option shall be made in writing, using such form
as is approved by the Company, duly executed and delivered to the Company and
specifying the number of shares as to which the Option is being exercised.


5.    Payment of Option Exercise Price. On the date of any exercise of this
Option, the purchase price of the shares as to which this Option is being
exercised shall be due and payable and shall be made (i) in cash or by cash
equivalent acceptable to the Company; (ii) by delivery of shares of Common Stock
held by Employee for more than six (6) months (or such period as the Committee
may deem appropriate, for accounting purposes or otherwise), any such shares so
delivered to be deemed to have a value per share equal to or greater than the
Fair Market Value of the shares on such date; (iii) through an open-market,
broker-assisted sales transaction pursuant to which the Company is promptly
delivered the amount of proceeds necessary to satisfy the exercise price; or
(iv) if approved by the Committee, by a combination of the methods described
above.


6.    Option Nontransferable. This Option is not transferable otherwise than by
will or the laws of descent or distribution and, during Employee’s lifetime, is
exercisable only by Employee or his or her guardian or legal representative.


7.    Rights as a Stockholder. Employee shall have no rights as a stockholder
with respect to any of the shares covered by this Option until the date of
issuance to Employee of a stock certificate or other evidence of the issuance
for such shares, and no adjustment shall be made for any dividends or other
rights if the record date of such dividends or other rights is prior to the date
such stock certificate or other evidence of the issuance for such shares is
issued.


8.    Restrictions on Issuance of Shares. Notwithstanding any other provisions
of this Agreement, the issuance or delivery of any shares of Common Stock may be
postponed for such period as may be required to comply with applicable
requirements of any national securities exchange or any requirements under any
law. The Company shall not be obligated to issue or deliver


2



--------------------------------------------------------------------------------



any shares of Common Stock if the issuance or delivery thereof shall constitute
a violation of any provision of any law or of any regulation of any governmental
authority or any national securities exchange.


9.    Termination of Employment and Exercisability of Option.


(a)    Death or Disability. If Employee’s employment is terminated as a result
of Employee’s Disability or death, the Option granted pursuant to this Agreement
may be exercised by Employee’s legal representative, heir or devisee, as
appropriate, within one year from the date of Disability or death.


(b)    Termination Other than for Cause, Death or Disability. If Employee’s
employment is terminated by Employee or the Company for any reason other than
Cause, Disability or death (including Retirement), such Option may be exercised
within ninety (90) days following the date of termination.


(c)    Breach of Duties or Obligations. Notwithstanding the above provisions of
this Section 9, the Company may terminate and cancel this Option if the
Company’s Board of Directors or the Committee has determined that Employee has,
before or after the termination of employment, materially breached the terms of
any agreement between Employee and the Company, including this Agreement, any
employment, confidentiality, or severance agreement, violated in a material way
any Company policy or engaged in any other act that can be reasonably expected
to cause substantial economic or reputational injury to the Company.
Notwithstanding the foregoing, this Option (or any portion thereof) which is not
exercisable on the date of termination of employment shall not be exercisable
thereafter without the consent of the Committee.


10.    Restrictive Covenants and Remedies. By accepting the Award, Employee
specifically agrees to the restrictive covenants contained in this Section 10
(the “Restrictive Covenants”) and Employee agrees that the Restrictive Covenants
and the remedies described below are reasonable and necessary to protect the
legitimate interests of the Company Group.


(a)    Confidentiality. In consideration of the Award, Employee acknowledges
that the Company Group operates in a competitive environment and has a
substantial interest in protecting its Confidential Information, and Employee
agrees, during her or his employment with the Company Group and thereafter, to
maintain the confidentiality of the Company’s Group Confidential Information and
to use such Confidential Information for the exclusive benefit of the Company
Group.


(b)    Non-Compete. During Employee’s employment, Employee shall not plan,
organize or engage in any business competitive with the Company Group or any
product or service marketed or planned for marketing by the Company Group or
assist or work with any other person or entity to do so.


During Employee’s employment and for twelve months thereafter (the “Restricted
Period”), Employee shall not, without the prior written permission of the
Company’s Board, (i) directly or indirectly engage in activities with a
Competitor or (ii) own (whether as a shareholder, partner or otherwise, other
than as a 1% or less shareholder of a publicly held company) any interest in a
Competitor, or (iii) be connected as an officer, director, advisor, consultant,
agent or employee or participate in the management of any Competitor. If
Employee is interested in pursuing any activity that may violate this provision,
the Company encourages Employee to bring that situation to the Company’s
attention so that the parties may consider and discuss in advance whether
Employee’s proposed activity would violate this provision and/or whether some


3



--------------------------------------------------------------------------------



accommodation might be possible that would allow Employee to engage in such
activity while still protecting the Company’s legitimate interests.


(c)    Non-Solicitation. During Employee’s employment and for the Restricted
Period, Employee shall not solicit, entice, encourage, or induce (or attempt to
do so, directly or indirectly), any employee of the Company to leave or
terminate his or her employment with the Company or to establish a relationship
with a Competitor. This Section 10(c) shall apply to the then-current employees
of the Company Group and any individual who was employed by the Company at any
time in the forty-five (45) day period immediately prior to Employee’s last day
of employment with the Company Group.


(d)    Non-Interference. During Employee’s employment and for the Restricted
Period, Employee shall not solicit, engage, or induce (or attempt to do so,
directly or indirectly) any vendor, supplier, sales agent or buying agent of the
Company Group to commence work on behalf of, or to establish a relationship
with, a Competitor or to sever or materially alter his/her/its relationship with
a member of the Company Group. The post-termination obligations of this Section
10(d) shall apply to the vendors, suppliers, sales agents and buying agents of
the Company Group as of the date of Employee’s termination and at any time in
the one-year period immediately prior to Employee’s termination date.


(e)    Non-Disparagement. During Employee’s employment and for the Restricted
Period, Employee promises and agrees not to disparage the Company Group and the
Company Group’s officers, directors, employees, products or services.


(f)    Partial Invalidity. If any portion of this Section 10 is determined by an
arbitrator or a court to be unenforceable in any respect, it shall be
interpreted to be valid to the maximum extent for which it reasonably may be
enforced, and enforced as so interpreted, all as determined by such arbitrator
or court in such action. Employee acknowledges the uncertainty of the law in
this respect and expressly stipulates that this Agreement is to be given the
construction that renders its provisions valid and enforceable to the maximum
extent (not exceeding its express terms) possible under applicable law.


(g)    Remedy for Breach. Employee agrees that a breach of any of the
Restrictive Covenants would cause material and irreparable harm to the Company
Group that would be difficult or impossible to measure, and that monetary
damages for any such harm would, therefore, be an inadequate remedy.
Accordingly, Employee agrees that if Employee breaches any Restrictive Covenant,
the Company Group shall be entitled, in addition to and without limitation upon
all other remedies the Company Group may have under this Agreement, at law or
otherwise, to obtain injunctive or other appropriate equitable relief, without
bond or other security, including but not limited to restraining any such breach
through arbitration. Employee further agrees that the duration of the
Restrictive Covenant shall be extended by the same amount of time that Employee
is in breach of that Restrictive Covenant.


(h)    Clawback and Recovery.


(x)    In the event that Employee breaches any of the Restrictive Covenants in
Sections 10(a) - (e), in addition to its remedies under Section 10(g), the
Company, in its sole discretion, may take one or more of the following actions
with respect to this Option (and shall, in any event, take all action required
by applicable law):


(A)
cause the immediate forfeiture of this Option, to the extent it has not been
exercised,



4



--------------------------------------------------------------------------------





(B)
require Employee to immediately return to the Company any shares issued upon any
prior exercise of this Option that, in each case, are still under Employee’s
control; and



(C)
require Employee promptly to pay to the Company an amount equal to the Fair
Market Value (as measured on the exercise date) of all shares included in this
Option that were issued upon any prior exercise of this Option but that are no
longer under Employee’s control.



(y)    The Committee shall have sole discretion to determine what constitutes
the conduct described in Section 10(a)-(e) above.
        
(z)    In addition to the Company’s rights set forth above, Employee agrees that
this Option, and the value of any portion of this Option no longer under his or
her control, shall be subject to recovery or other penalties pursuant to (i) any
Company clawback policy, as may be adopted or amended from time to time, or (ii)
any applicable law, rule or regulation or applicable stock exchange rule,
including without limitation, the Sarbanes-Oxley Act of 2002 and the Dodd-Frank
Wall Street Reform and Consumer Protection Act.


(i)    Conflicts with Any Severance Agreement. If the Employee has a severance
agreement with the Company which contains provisions similar to those in Section
10 of this Agreement, the provisions in Section 10 of this Agreement shall
govern, in case of conflict between such agreements.


11.    Definitions.


(a)    “Cause” for purposes of this Agreement shall mean (i) any fraud,
misappropriation or embezzlement by Employee in connection with or affecting the
business of the Company Group, (ii) any conviction of (including any plea of
guilty or no contest to) a felony or a gross misdemeanor by Employee, (iii) any
gross neglect or persistent neglect by Employee to perform the duties assigned
to Employee or any other act that can be reasonably expected to cause
substantial economic or reputational injury to the Company Group, (iv) any
material breach of Section 10 of this Agreement, or (v) any material violation
of the Company Group’s written policies, procedures or the Company’s Code of
Conduct. In connection with the foregoing clauses (iii) - (v), the Company shall
not terminate Employee for Cause until after Employee shall first have received
a written notice from the Company’s Chief Executive Officer or the Board that
summarizes and reasonably describes the manner in which Employee has grossly or
persistently neglected his or her duties, engaged in an act reasonably expected
to cause substantial economic or reputational injury, materially breached
Section 10 of the Agreement, or materially violated a Company policy, procedure
or the Company’s Code of Conduct (the “Event”) and, to the extent the Event is
capable of being cured, Employee shall have fourteen (14) calendar days from the
date notice of the Event is delivered to Employee (via electronic mail, regular
mail, in person or otherwise) to cure the same, but the Company is not required
to give written notice of, nor shall Employee have a period to cure the same or
any similar failure, which was the subject of an earlier written notice to
Employee under this Section 11(a).


(b)    “Change-in-Control” for purposes of this Agreement shall mean a
Change-in-Control as defined in Section 6(g)(viii) of the Plan.


5



--------------------------------------------------------------------------------



(c)    “Competitor” means any of the following women’s specialty apparel
companies: Ascena Retail Group, Inc.; Chicos FAS, Inc.; Coldwater Creek, Inc.;
J. Jill, Inc.; New York & Co., Inc.; and The Talbots, Inc. as well as any other
company where the percent of such company’s annual revenues for their most
recently completed fiscal year associated with sales of women’s apparel and
accessories to the Company’s customer demographic exceeds 25% of such company’s
overall annual revenues for that fiscal year. “Competitor” shall also include:
(x) all divisions, subsidiaries, affiliates and successors in interest of the
stores or legal entities identified in this Section 11(c) and (y) any person,
business, or entity where a substantial portion of Employee’s duties involve
providing advice, consultation, products or services to any of the entities or
their affiliates identified in this Section 11(c).
(d)    “Company Group” means collectively Christopher & Banks Corporation and
its subsidiaries.
(e)    “Confidential Information” means any and all information in whatever
form, whether written, electronically stored, orally transmitted or memorized
relating to trade secrets, customer lists, records and other information
regarding customers, financial information, records, ledgers and information,
purchase orders, agreements and related data, business development and strategic
plans, products and technologies, manufacturing costs, sales and marketing
plans, personnel and employment records, files, data and policies (regardless of
whether the information pertains to Employee or other employees of the Company
Group), business operations and related data, formulae, and computer records,
know-how, research, technical information, copyrighted material, and any other
confidential or proprietary data and information which Employee encounters
during employment, all of which are held, possessed and/or owned by the Company
Group and all of which are used in the operations and business of the Company
Group. Confidential Information does not include information which is or becomes
generally known within the Company Group’s industry through no act or omission
by Employee or is publicly disclosed by the Company Group.
(f)    “Disability” shall mean any physical or mental condition which would
qualify Employee for a disability benefit under any long-term disability plan
then maintained by the Company or the employing subsidiary.
(g)    “Retirement” shall mean the Employee’s voluntary or involuntary (other
than for Cause) termination of his or her employment relationship with the
Company on a date upon which the sum of Employee’s age and number of years of
employment with the Company Group equals or exceeds sixty-five (65) years.
12.    Exchange of Shares in Corporate Transactions. If, pursuant to any
reorganization, sale or exchange of assets, consolidation or merger, outstanding
Common Stock of the Company is or would be exchanged for other securities of the
Company or of another corporation which is a party to such transaction, or for
property, this Option shall apply to the securities or property into which the
Common Stock covered hereby would have been changed or for which such Common
Stock would have been exchanged had such Common Stock been outstanding at the
time.


13.    Plan Controls. Employee hereby agrees to be bound by all of the terms and
provisions of the Plan, including any which may conflict with those contained in
this Agreement. The Plan is hereby incorporated by reference into this
Agreement, and this Agreement is subject in all respects to the terms and
conditions of the Plan. In the event of any conflict between this Agreement and
the Plan, the terms of the Plan shall control. Except as otherwise defined
herein, capitalized terms contained in this Agreement shall have the same
meaning as set forth in the Plan.




6



--------------------------------------------------------------------------------



14.    Income Tax Matters. In order to comply with all applicable federal, state
or local income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal, state or local payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of Employee, are withheld or collected from Employee. In
accordance with the terms of the Plan, and such rules as may be adopted by the
Committee under the Plan, Employee may elect to satisfy Employee’s tax
withholding obligations arising from the exercise of the Option by (i)
delivering cash, a check (bank check, certified check or personal check) or a
money order payable to the Company on or before the Option exercise date,
(ii) having the Company withhold a portion of the shares of Common Stock
otherwise to be delivered upon exercise of the Option having a Fair Market Value
equal to the amount of such taxes, (iii) delivering to the Company on or before
the Option exercise date shares of Common Stock held by Employee for more than
six (6) months (or such period as the Committee may deem appropriate for
accounting purposes or otherwise) having a Fair Market Value equal to the amount
of such taxes, or (iv) if approved by the Committee, a combination of the
methods described above. If the number of shares of Common Stock to be delivered
to Employee is not a whole number, then the number of shares of Common Stock
shall be rounded down to the nearest whole number. Employee’s election regarding
satisfaction of withholding obligations is to be made on or before the Option
exercise date. If not so determined by the Employee within one (1) day following
exercise, the Company shall withhold shares as described in Section 14(ii)
above.


15.    Employment Relationship. Nothing in this Agreement shall be construed as
constituting a commitment, guaranty, agreement, or understanding of any kind or
nature that the Company or its subsidiaries shall continue to employ Employee,
and this Agreement shall not affect in any way the right of the Company or any
of its subsidiaries to terminate the employment of Employee. For purposes of
this Agreement, Employee shall be considered to be in the employment of the
Company as long as Employee remains an employee of any entity that is part of
the Company Group, any successor corporation or a parent or subsidiary
corporation of the Company or any successor corporation. Any question as to
whether and when there has been a termination of such employment, and the cause
of such termination, shall be determined by the Committee, or its delegate, as
appropriate, and its determination shall be final.


16.    Committee’s Powers. No provision contained in this Agreement shall in any
way terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, in a delegate to the extent of such delegation, pursuant to the
terms of the Plan or resolutions adopted in furtherance of the Plan, including,
without limitation, the right to make certain determinations and elections with
respect to the Option.


17.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all lawful successors to Employee
permitted under the terms of the Plan.


18.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without reference to the
principles of conflicts of laws.


19.    Arbitration. Employee and the Company agree that any controversy, claim
or dispute arising out of or relating to this Agreement (other than Section 10
hereof) or the breach of any of its terms shall be resolved by final and binding
arbitration under the Employment Arbitration Rules and Mediation Procedures of
the American Arbitration Association, or other neutral arbitrator and rules as
mutually agreed to by Employee and the Company. Nothing in this Section 19 shall
preclude the Company from pursuing a court action to obtain a temporary
restraining order or a preliminary


7



--------------------------------------------------------------------------------



injunction relating to the alleged breach of any of the Restrictive Covenants
set forth in Section 10. The agreement to arbitrate shall continue in full force
and effect despite the expiration or termination of this Award or Employee’s
employment relationship with the Company or any of its Affiliates. Employee and
the Company agree that any award rendered by the arbitrator must be in writing
and include the findings of fact and conclusions of law upon which it is based,
shall be final and binding and that judgment upon the final award may be entered
in any court having jurisdiction thereof. The arbitrator may grant any remedy or
relief that the arbitrator deems just and equitable, including any remedy or
relief that would have been available to Employee or the Company or any of its
Affiliates had the matter been heard in court. All expenses of arbitration,
including the required travel and other expenses of the arbitrator and any
witnesses, and the costs relating to any proof produced at the direction of the
arbitrator, shall be borne equally by Employee and the Company unless otherwise
mutually agreed or unless the arbitrator directs otherwise in the award. The
arbitrator’s compensation shall be borne equally by Employee and the Company
unless otherwise mutually agreed or the law provides otherwise.


20.    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof or thereof.


21.    Notices. For purpose of this Agreement, notices and all other
communications provided for or contemplated by the Agreement, shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed via United States certified or registered mail, return receipt
requested, postage prepaid, and addressed, in the case of the Company, to the
Company at:


2400 Xenium Lane North
Plymouth, Minnesota 55441
Attention: General Counsel


and in the case of Employee, to Employee at the most current address shown on
the Company Group’s employment records. Either party may designate a different
address by giving written notice of change of address in the manner provided
above, except that notices of change of address shall be effective only upon
receipt.


22.    Electronic Delivery of Shares. The Employee hereby consents and agrees to
the electronic delivery of shares of the Company’s Common Stock per the terms of
this Agreement.








[REMAINDER OF PAGE INTENTIONALLY OMITTED; SIGNATURE PAGE FOLLOWS]


    


8



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the date first above written.


 
 
CHRISTOPHER & BANKS CORPORATION
 
 
 
 
By:
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
Signed:
 
 
 
[Name]





9

